875 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William P. TACK, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1631.
United States Court of Appeals, Sixth Circuit.
May 4, 1989.

Before KEITH, KENNEDY and RYAN, Circuit Judges.
PER CURIAM.


1
Plaintiff William P. Tack, Jr., appeals from the district court's order affirming the Secretary's denial of his claims for disability insurance benefits and supplemental security income benefits under the Social Security Act, as amended, 42 U.S.C. Sec. 301 et seq.    Plaintiff challenges the Secretary's finding that plaintiff does not have an impairment or combination of impairments equal to an impairment listed in Appendix 1 to 20 C.F.R. Part 404, Subpart P, and that he retains the residual functional capacity to perform substantial gainful activity.  Based on our review of the record on appeal, we hold that these findings are supported by substantial evidence and that the Secretary's denial of benefits is consistent with law.  Accordingly, we affirm the district court's order denying plaintiff's claims for benefits.